HILL, Circuit Judge
(dissenting).
I respectfully dissent from the majority opinion only with respect to the boundary changes involved in cases 541-69 and 435-69.
At the end of the school year 1968-1969, during which Harding and Northeast were paired for purposes of desegregation, it was apparent to Judge Bo-hanon that a process of resegregation was taking place and that an enlargement of the school boundaries to include more white school area was necessary to stop the resegregation.1 This prompted the enlargement of the Harding-Northeast attendance area, which enlargement was embodied in the Cluster Plan. Now the majority strikes down this boundary change on the reasoning that because the Cluster Plan is system wide, in operation, there is no longer a need for the boundary enlargement. They overlook the so-called home base aspect of the Cluster Plan and the desirability of desegregating the home base attendance areas regardless of the system wide application of the plan. The attendance data in the schools embraced in the new *870boundary arrangement for the school year 1969-1970 clearly reflects that the now boundaries actually resulted in desegregation progress.2 These facts, standing alone, should preclude this court from molesting the court approved plan.
In addition, the conclusion of the majority is not consistent with Rule 52, F. R.Civ.P., the disposition of Dowell v. Board of Education et al. (unpublished opinion No. 435-69, filed August 27, 1969), the overall purpose of the Civil Rights Act, or with the Cluster Plan itself.
By the Board’s statement, the district court made findings that the Cluster Plan was developed in good faith, was meaningful and feasible, and would result in the operation of a unitary school system. This finding surely took into account the expanded boundaries and was premised to a certain extent, on that part of the Plan. In fact, the district court ordered that “no steps shall be taken which in any manner retreat from or modify steps thus far taken desegregating the Oklahoma City Public Schools.” Although there is no mention of Rule 52, or “clear error” in the majority opinion, there appears no reason why the “clearly erroneous” rule should not apply to such findings, as it does in every other civil suit tried to the court.
In Dowell v. Board of Education et al., supra, wherein the August 13 order was vacated, this Court made comments relevant to this aspect of 191-70: “It is not the province nor the disposition of this court to interfere with the trial court’s considered judgment concerning the remedial measures to be taken in cases like this. The trial judge’s judgment is entitled to great respect and weight and we will interfere only to the extent necessary to determine whether the remedial measures taken are within statutory and constitutional limits.”
There appears no reason to give Judge Bohanon’s decision regarding boundary changes any less credence than has been given the other and, perhaps, more critical determinations. It appears that the majority opinion does not adhere to the test by which the Court earlier felt bound. For neither the statutes' nor the Constitution require this Court’s interference regarding the boundary changes, and accordingly, it ought to take a “hands off” attitude on that issue.
The majority expresses full confidence in the Cluster Plan but at the same time changes the school attendance boundaries back to a position which previously threatened the subject schools with re-segregation. Even though there will still be racially identifiable schools (“home base” schools), the dominant purpose should be to eliminate as many as practicable. Under the 1968-1969 attendance zones, Harding and Northeast are in a position of imminent racial identi-fiability. While the new boundaries may not prevent it, the old ones will eer-*871tainly contribute to it. Furthermore, under the old boundaries, both Harding and Northeast will operate well below their student capacity while several adjacent schools will be operating (as “home base” schools) above their capacities.
The overcrowding, the definite trend toward resegregation, and the requirement of the Civil Rights Act to assign pupils to schools without regard to their race or color, all seem to support the trial judge’s decision to use the 1969-1970 boundaries as the basis for the Cluster Plan.

. In 1965, Harding was all-wliite, whereas Northeast was 78 per cent white and 22 per cent Negro. Projected enrollments for 1965 indicated that if the schools were paired, both Harding and Northeast would become about 90 per cent white and 10 per cent Negro. But when the pairing directive was implemented in 1968, residential patterns had so shifted as to make Harding about 58 per cent white and 42 per cent Negro and Northeast about 44 per cent white and 56 per cent Negro.


.